Citation Nr: 0909921	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a total right knee replacement, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1958 to March 
1962.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In April 2008, the Board remanded the Veteran's claim for an 
increased rating for his service-connected right knee 
disability for further evidentiary development.  Following 
completion of the requested development, as well as a denial 
of the issue on appeal, the Appeals Management Center (AMC) 
in Washington, D.C. returned the file to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Prior to July 1, 2008, the service-connected right knee 
disability was manifested by pain, fatigability, weakness, 
and only slight limitation of motion.  However, no 
instability was shown.  

2.  Since July 1, 2008, the service-connected right knee 
disability was manifested by slight limitation of motion and 
some pain.  However, no instability was shown.  


CONCLUSION OF LAW

The criteria for an increased rating for the 
service-connected post-operative total right knee replacement 
have not been met for any portion of the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5055, 5258 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated December 2003, the RO provided notice 
to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2008).  Specifically, the RO notified the 
Veteran of information and evidence necessary to substantiate 
his increased rating claim, indicating that he must show that 
his disability had increased in severity.  This notice 
included information and evidence that VA would seek to 
provide and the information and evidence that the Veteran was 
expected to provide.  The Veteran was instructed to submit 
any evidence in his possession that pertained to his claim. 

In April 2008, the Veteran was further notified of the 
processes by which effective dates and disability ratings are 
established.  This correspondence indicated that  evaluations 
are based on the ratings schedule and assigned a rating 
between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the Veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment.  It specifically listed examples of such 
evidence, such as on-going treatment records, Social Security 
Administration determinations, statements from employers as 
to job performance, lost time, or other pertinent 
information, and personal lay statements.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  An SSOC was then issued in 
October 2008.  

Although fully compliant notice was not accomplished until 
after the initial denial of the claim, the RO subsequently 
readjudicated the claim based on all the evidence in October 
2008.  See October 2008 supplemental statement of the case.  
See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.   

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.

II.  Analysis

The Veteran seeks a higher overall disability evaluation for 
his service-connected right knee disability.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3. 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2008), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2008).

Service connection was established for post-operative 
residuals of lateral meniscectomy with degenerative 
osteoarthritis, right knee, by a rating decision in August 
1972, and assigned a noncompensable rating.  The 
currently-appealed rating action (dated in January 2004) 
awarded a compensable evaluation of 10 percent, effective 
from August 1, 2003.  During the current appeal, and 
specifically by a February 2005 rating action, the RO awarded 
an increased evaluation of 20 percent, effective from 
August 1, 2003.  By a November 2007 rating action, the RO 
redefined this disorder as post-operative residuals of a 
total right knee replacement and awarded a temporary total 
rating from April 30, 2007 (based on convalescence following 
a total right knee replacement) and an increased evaluation 
of 30 percent, effective from July 1, 2008.  

        A.  Prior To July 1, 2008

Under the General Rating Formula, DC 5010 should be rated as 
5003 arthritis, degenerative.  Under DC 5003, the Schedule 
directs that degenerative arthritis that has been established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints involved.  It further states that when the 
limitation of motion is noncompensable under the code, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  38 C.F.R. § 4.71a, 
DC 5003.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 rates based on limitation of extension.  That code 
provides that when extension is limited to 5 degrees, a 
noncompensable rating is assigned.  Extension limited to 10 
degrees warrants a 10 percent rating.  When limitation of 
extension is at 15 degrees, a 20 percent rating is warranted.  
Extension limited to 20 degrees warrants a 30 percent rating.  
Extension limited to more than 20 degrees warrants higher 
still ratings.  38 C.F.R. § 4.71a, DC 5261.  

In June 2003, the Veteran underwent right knee scope with 
cobrasion of all the ulcers and trimming of the medial 
meniscus remnant.  He was evaluated under DC 5258 which most 
nearly approximates this surgical procedure.  See 38 C.F.R. 
§ 4.71a, DC 5258 (which allows for no higher than a 
20 percent rating for dislocation of semilunar cartilage).  

The Veteran was afforded a VA examination in December 2003.  
The Veteran reported constant pain, stiffness, swelling 
catching, locking and giving out of his right knee.  He also 
reported flare-ups that increased his pain by 50 to 60 
percent.  He stated sitting in a position for too long also 
caused pain.  Examination showed extension was 0 degrees and 
flexion was limited to 110 degrees on the right (with normal 
range of motion from zero to 140 degrees).  His medial and 
lateral collateral ligaments showed no motion at 0 to 30 
degrees.  The Veteran had lateral joint line pain, with 
patella grind as well as pain to his lateral and medial 
facets of the patella.  The examiner noted that, with flare-
ups, the Veteran's pain increased by 50 to 70 degrees and 
that he has fatigability and incoordination of about 35 to 40 
percent.  Severe osteoarthritis of the right knee was noted 
on x-ray.  

A May 2005 VA examination reflected that the Veteran's range 
of motion was 0 to 140 degrees in the right knee.  With 
fatigue, motion was also 0 to 140 degrees with pain at 90 
degrees.  The Veteran had significant crepitation with 
palpation, and tenderness on the medial and lateral joint 
lines.  He had normal strength, no fatigability with 
repetitive motion, and negative Lachman's test and anterior 
and posterior drawer.  An x-ray showed moderate degenerative 
joint disease.  The examiner noted the Veteran had daily 
flare-ups with activity that increased pain by 25 degrees, 
decreased range of motion by 25 degrees, and increased 
fatigability and incoordination by 20 degrees.  The Veteran's 
diagnosis was right knee degenerative joint disease with 
grade 4 chondromalacia.

The Veteran was scheduled for a total right knee replacement 
in April 2007.  Prior to that time, he was afforded an 
additional VA examination in March 2007.  His range of motion 
was 0 to 120 degrees on active motion of the right knee.  
Following repetitive motion, his range was reduced to 0 to 
115.  The Veteran had pain, weakness, fatigue and additional 
functional limitations of walking and standing.  The Veteran 
did not have recurrent subluxation or instability.

As a discussion of the pertinent evidence of record 
illustrates, at no time between August 1, 2003 and April 30, 
2007 (the date of his total right knee replacement) did the 
Veteran exhibit more than 110 degrees of limitation of 
flexion of this joint.  Further, during that time, he 
consistently exhibited normal range of extension of his right 
knee.  Consequently, a disability rating greater than the 
currently-assigned evaluation of 20 percent-based on 
limitation of extension or limitation of flexion is not 
warranted at any time between August 2003 and April 2007  
38 C.F.R. § 4.71a, DCs 5260 & 5261.  

In this regard, the Board acknowledges that the physical 
examinations conducted during this portion of the appeal 
reflected the presence of some pain, fatigue, weakness, 
incoordination, and additional functional limitations (upon 
standing and walking).  Significantly, however, these 
examinations also consistently showed no more than slight 
limitation of motion-even upon repetitive use of the right 
knee-as well as normal muscle strength.  

Based on this evidence, the Board finds that the 
currently-assigned 20 percent rating for the 
service-connected right knee disability from August 2003 
until April 2007 adequately portrays the functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of use of his right knee.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261 (2008).  

Moreover, VA General Counsel also has held that a claimant 
who has both arthritis and instability or subluxation of a 
knee may be granted separate evaluations under DCs 5003 and 
5257, respectively, without violating the rule against 
pyramiding in 38 C.F.R. § 4.14.  However, any such separate 
rating must be based on additional disabling symptomatology.  
That is to say that separate evaluations are appropriate so 
long as there is evidence of limitation of motion that meets 
the requirements of the zero percent level under either DC 
5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(July 1, 1997) (A claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257).  

However, the multiple physical examinations conducted during 
this applicable portion of the appeal period have not shown 
instability or subluxation to such a degree that would 
support a separate and compensable rating under DC 5257.  See 
38 C.F.R. § 4.71a, DC 5257 (which requires evidence of slight 
recurrent subluxation or lateral instability for a 10 percent 
rating).  Thus, a separate compensable rating based on such 
symptomatology is not for application.  

Further, as impairment of the right tibia and fibula and 
ankylosis of the right knee have not been shown, an increased 
rating, pursuant to the applicable diagnostic code, is not 
warranted.  38 C.F.R. § 4.71a, DCs 5256, 5262.  

Under these circumstances, there is no basis to assign a 
disability rating greater than the currently-assigned 
evaluation of 20 percent for the service-connected right knee 
disability at any time between August 2003 and April 2007.  
In reaching this decision, the Board has considered the 
Veteran's assertions of an increased in right knee 
symptomatology but finds that such complaints are outweighed 
by the results of the multiple physical examinations 
conducted during this portion of the appeal period (as 
discussed herein).  This portion of the Veteran's appeal must 
be denied.  

        B.  Since July 1, 2008

As of July 2008, the Veteran's right knee has been rated as 
30 percent disabling under DC 5055 which provides the rating 
criteria for the prosthetic replacement of a knee joint.  
Under this code, for one year following implantation, the 
knee joint warrants an evaluation of 100 percent.  38 C.F.R. 
§ 4.71.  Thereafter, where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent evaluation is warranted.  
Id.  Where there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to DCs 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  Id.

A September 2008 VA examination reflects no instability, 
weakness, subluxation or effusion of the right knee.  There 
was no locking or numbness of the knee.  The Veteran reported 
some pain on the right side, with some functional limitations 
on walking.  He did not have painful flare-ups or 
incapacitating episodes of arthritis.   On examination, his 
extension was 0 degrees and flexion was 110 degrees on the 
right.  The examiner noted pain at 60 degrees.  McMurray test 
was negative showing no subluxation or lateral instability.  
The VA examiner noted possible loose cement under the tibial 
tray following after review of an x-ray.  

Based on the examination, a higher disability evaluation is 
not warranted.  Although, the Veteran continues to experience 
pain and slightly limited motion following knee replacement, 
and he exhibited some functional limitations upon walking, 
the remainder of the objective findings shown at the 
September 2008 VA examination was negative.  Based upon the 
absence of findings of locking, numbness, painful flare-ups 
or incapacitating episodes of arthritis, or subluxation, or 
lateral instability, the Board concludes that chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity-or intermediate degrees of residual 
weakness, pain or limitation of motion supporting an 
increased rating under DCs 5256, 5261, or 5262-have not been 
shown. 

These essentially negative findings also indicate that the 
current 30 percent rating adequately portrays the functional 
impairment, pain, and weakness that the Veteran experiences 
as a consequence of use of his right knee.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, DCs 5260-5261 (2008).  

Under these circumstances, there is no basis to assign a 
disability rating greater than the currently-assigned 
evaluation of 30 percent for the service-connected right knee 
disability at any time since July 1, 2008.  In reaching this 
decision, the Board has considered the Veteran's assertions 
of an increased in right knee symptomatology but finds that 
such complaints are outweighed by the results of the multiple 
physical examinations conducted during this portion of the 
appeal period (as discussed herein).  This portion of the 
Veteran's appeal must be denied.  

        C.  Extra-schedular Consideration

There is no showing that the Veteran's service-connected 
right knee disability has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the VA examiner's notes 
that the Veteran would have some functional limitations with 
walking and standing for long periods.  However, the 
currently assigned ratings already contemplate some degree of 
industrial impairment.  Importantly, this disability has not 
been shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Veteran is not currently 
working due to being retired, and there is no evidence of 
recent hospitalizations for his right knee other than the 
knee replacement for which he already received a 100 percent 
rating.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extra-schedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




(CONTINUED ON NEXT PAGE)
ORDER

An increased rating for the service-connected post-operative 
residuals of a total right knee replacement is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


